Citation Nr: 1710015	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  15-19 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for compensation purposes for the left front tooth #9 fracture (left front tooth condition).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to September 1959.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In his February 2010 claim, a September 2013 statement, his January 2014 Notice of Disagreement (NOD), and his May 2015 substantive appeal, the Veteran stated that he only seeks service connection for his left front tooth condition for dental treatment purposes.  In its November 2013 rating decision, the RO noted the possibility of service connection for dental treatment purposes and stated that it sent a copy of the Veteran's claim to the Minneapolis VA Medical Center (VAMC) Dental Clinic for appropriate action.  However, the record is unclear as to whether the Minneapolis VAMC took any determinative action in response to the Veteran's repeated contentions.

In light of the above, the Board finds that the issue of entitlement to service connection for dental treatment purposes for a left front tooth condition has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it at this time, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  In an unappealed July 2009 rating decision, the RO denied service connection for compensation purposes for a left front tooth condition.

2.  Evidence received since the July 2009 rating decision does not relate to an unestablished fact that is necessary to establish service connection for compensation purposes for a left front tooth condition.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has not been submitted, and, thus, the criteria for reopening the claim of entitlement to service connection for compensation purposes for a left front tooth condition have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided notice to the Veteran regarding the information and evidence necessary to substantiate his claim, to include the need to submit new and material evidence to reopen a previously denied claim, in a preadjudication August 2013 letter.  The letter also advised the Veteran of the bases for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran received all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by and has not raised any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim.  The evidence associated with the file includes service treatment records (STRs), and VA and private treatment records.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue being denied herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue.

Merits of the Claim

As previously mentioned in the Introduction section, the Board acknowledges as an initial matter that in his May 2015 substantive appeal, the Veteran stated that throughout the pendency of his claim, he has never sought compensation for his left tooth condition.  Nonetheless, this matter was certified to the Board via an April 2016 VA Form 8 and, therefore, the Board must decide the claim.

The Veteran's claim for service connection for a left tooth condition was denied in a July 2009 rating decision.  The Veteran submitted his claim in February 2008 on a VA Form 21-526 and the RO adjudicated it as a claim for service connection for compensation purposes.  M21-1MR, IX.ii.2.2.d.
  
The initial left front tooth claim was denied because the RO determined that there was no evidence showing a dental trauma other than to the tooth itself that was incurred in or caused by military service.  The Veteran was notified of the July 2009 denial via a letter that same month.  Although the Veteran submitted an NOD in August 2009, he subsequently withdrew it in April 2010.  Thereafter, the Veteran did not pursue an appeal of the July 2009 decision and did not submit relevant evidence within one year of the decision; therefore, it became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016).  In February 2013, the Veteran filed a claim for service connection regarding a left front tooth condition.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  As a result of the basis of the prior final denial, new and material evidence would consist of evidence of in-service dental injury other than just the damage to the tooth itself.  That is, for example, loss of the body of the maxilla or mandible.  See 4.150, Diagnostic Code 9913 (2016).  

Since the July 2009 denial, VA has not received new and material evidence.  Specifically, evidence added to the record includes: (1) additional copies of STRs; (2) additional statements by the Veteran recounting the same dental trauma event of him fracturing his left front #9 tooth while working on a jeep that was previously considered by the RO in its July 2009 rating decision; and (3) an August 2012 VA treatment record from the Minneapolis VAMC discussing the Veteran's STRs and the Veteran's dental condition but stating no conclusion as to whether an in-service dental trauma actually occurred.  As the foregoing evidence does not relate to an unestablished fact necessary to substantiate a claim for service connection for a left tooth condition for compensation purposes, it is not new or material.  See 38 C.F.R. §§ 3.156, 3.381.  Accordingly, the Veteran's claim cannot be reopened.



ORDER

New and material evidence not having been submitted, reopening of the claim for service connection for compensation purposes for a left front tooth condition is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


